DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, Species A, claims 8-13 in the reply filed on December 13, 2021 is acknowledged.  Because claim 8 depends from claim 2, claims 1-3 will also be examined on the merits.  Claim 18 will also be examined on the merits because it depends from claim 8.  Thus Groups I, III and V will be examined on the merits because of their interdependency.
Claims 4-7 and 14-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 4) or a nonelected invention (claims 5-7 and 14-17), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2021.
Claim Objections
Claims 1-3, 10, 12 and 18 are objected to because of the following informalities:
“on” should be changed to “in” (claim 1, line 11; claim 2, line 6; claim 3, line 2; claim 10, line 3);
“the first connecting part” should be corrected to “the second connecting part” (claim 2, line 9);
“the” should be inserted between “to” and “one” (claim 10, line 4);
“base” should be inserted between “the” and “substrate” (claim 12, lines 4 and 5);
“an array substrate” should be changed to “the array substrate” (claim 18, line 1).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, lines 5-8, the limitation “the thin film transistor comprises the second intermediate insulating layer, the active layer pattern, the gate insulating layer, the gate pattern, the second intermediate insulating layer, the first conductive pattern, the first intermediate insulating layer and the second conductive pattern in this sequence” renders the claim indefinite because it is unclear as to how the second intermediate insulating layer can be in both the first position and the fifth position in the sequence.  For examination purposes, and in accordance with Applicant’s specification and drawings, the limitation in question will be interpreted as: the thin film transistor comprises the active layer pattern, the gate insulating layer, the gate pattern, the second intermediate insulating layer, the first conductive pattern, the first intermediate insulating layer and the second conductive pattern in this sequence.  Correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, 13 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 106158882 A).
Regarding claim 1, Li shows in Fig. 3 and related text a thin film transistor 231 ([0038], line 2 of attached English machine translation), comprising: 
a gate pattern 2311 ([0038], line 2); 
an active layer pattern 2310 ([0038], line 2); 
a gate insulating layer 2314a between the gate pattern and the active layer pattern ([0040], line 2); 
a first conductive pattern 2312 ([0038], line 3) comprising a first pattern part (portion thereof disposed over the top surface of 2314b) and a first connecting part (portion thereof disposed in the through hole A1); 
a second conductive pattern 2313 ([0038], line 3) comprising a second pattern part (portion thereof disposed over the top surface of 2315) and a second connecting part (portion thereof disposed in the through hole A2 (A21/A22)); and 
a first intermediate insulating layer 2315 between the first pattern part and the second pattern part ([0038], lines 6-7 and [0049], lines 1-4), 
wherein the first conductive pattern and the second conductive pattern are a source pattern and a drain pattern, respectively, a first through hole A22 is provided on 
Regarding claim 2, Li shows a second intermediate insulating layer 2314b (Fig. 3; [0040], line 3), 
wherein the active layer pattern, the gate insulating layer, the gate pattern, the second intermediate insulating layer, the first conductive pattern, the first intermediate insulating layer, and the second conductive pattern are sequentially stacked (Fig. 3); and 
a second through hole A1 (portion thereof corresponding to interlayer insulating layer 2314b) and a third through hole A21 (portion thereof corresponding to interlayer insulating layer 2314b) are provided on (in) the second intermediate insulating layer, the first conductive pattern is connected to the active layer pattern through the first connecting part in the second through hole, and the second conductive pattern is connected to the active layer pattern through the first (second) connecting part sequentially in the first through hole and the third through hole (Fig. 3; [0039], lines 1-3 and [0044], lines 1-13).
Regarding claim 3, Li shows a fourth through hole A1 (portion thereof corresponding to gate insulating layer 2314a) and a fifth through hole A21 (portion thereof corresponding to gate insulating layer 2314a) are provided on (in) the gate insulating layer, the first conductive pattern is connected to the active layer pattern sequentially through the first connecting part in the second through hole and the fourth through hole, and the second conductive pattern is connected to the active layer pattern 
Regarding claim 8, Li shows an array substrate, comprising the thin film transistor according to claim 2 (Fig. 6; [0046], lines 1-3).
Regarding claim 9, Li shows a base substrate 20 (Fig. 6; [0036], line 3); and 
a pixel electrode pattern 230 (Fig. 6; [0046], lines 3-4), 
wherein the thin film transistor and the pixel electrode pattern are sequentially disposed on the base substrate (Fig. 6), and 
the pixel electrode pattern is electrically connected to one of the first conductive pattern and the second conductive pattern (Fig. 6; [0046], lines 6-7).
 Regarding claim 10, Li shows a planarization layer 2301 on the thin film transistor (Fig. 6; [0046], lines 3-4),
wherein a sixth through hole A3 is provided on (in) the planarization layer, and the pixel electrode pattern is electrically connected to one of the first conductive pattern and the second conductive pattern through the sixth through hole (Fig. 6; [0046], lines 6-7).
Regarding claim 11, Li shows a light shielding layer pattern 201 and a buffer layer 202 (Fig. 6; [0039], lines 4-5);
wherein the light shielding layer pattern, the buffer layer, and the thin film transistor are sequentially stacked (Fig. 6); and 
wherein the thin film transistor comprises the second intermediate insulating layer, the active layer pattern, the gate insulating layer, the gate pattern, the second intermediate insulating layer, the first conductive pattern, the first intermediate insulating layer and the second conductive pattern in this sequence (Fig. 6).
Regarding claim 13, Li shows a passivation layer 240 and a common electrode pattern 24 on the pixel electrode pattern (Fig. 6; [0046], lines 4-5).
Regarding claim 18, Li shows a display apparatus, comprising an (the) array substrate according to claim 8 (Fig. 8; [0051]-[0052] and [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106158882 A) in view of Ono (US 2016/0329390 A1).
Regarding claim 12, Li discloses substantially the entire claimed invention, as applied to claim 9 above, including the source pattern comprises a source, and the drain pattern comprises a drain (Figs. 3, 6; [0038], line 3).
Li does not disclose a gap between an orthographic projection of the source on the base substrate and an orthogonal projection of the drain on the base substrate is 0, and the orthographic projection of the source on the substrate and the orthogonal projection of the drain on the substrate do not overlap.
Ono teaches in Fig. 5A and related text a gap D between an orthographic projection of the source 160s ([0066], line 5) on the base substrate 110 ([0066], lines 2-3) and an orthogonal projection of the drain 160d ([0066], lines 5-6) on the base substrate is 0 ([0096], lines 1-10), and the orthographic projection of the source on the substrate and the orthogonal projection of the drain on the substrate do not overlap.
Li and Ono are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the specified features of Ono because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s array substrate to form a gap between an orthographic projection of the source on the base substrate and an orthogonal projection of the drain on the base substrate to be 0, and to form the orthographic projection of the source on the substrate and the orthogonal projection of the drain on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811